Citation Nr: 1036849	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  07-38 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for chest pains, claimed as 
secondary to stomach issues, as well as medications prescribed 
for a service-connected low back disability. 

2.  Entitlement to service connection for high blood pressure 
(hypertension), claimed as secondary to medications prescribed 
for a service-connected low back disability.

3.  Whether a September 1984 rating decision denying service 
connection for transitional vertebrae constitutes clear and 
unmistakable error (CUE).

4.  Entitlement to service connection for weight gain, 
indigestion, fatigue, constipation, and drowsiness, claimed as 
secondary to medications prescribed for a service-connected low 
back disability.

5.  Entitlement to service connection for shoulder pain, claimed 
as secondary to a service-connected low back disability. 

6.  Entitlement to a disability rating higher than 40 percent for 
lumbar disk disease with disk bulge at L5-S1, previously 
characterized as musculoligamentous back syndrome. 

7.  Entitlement to an initial compensable rating for presbyopia 
secondary to medications prescribed for the service-connected low 
back disability.

8.  Entitlement to an initial rating higher than 10 percent for 
adjustment disorder with depressed and anxious mood.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas Massey, Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to April 
1983. 

This appeal to the Board of Veterans' Appeals (BVA or Board) is 
from several rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In March 2010 the Veteran testified at a hearing before the BVA.  
During his hearing the Veteran withdraw all his claims except for 
the claims for service connection for chest pains and 
hypertension, as well as the claim that the September 1984 rating 
decision denying service connection for transitional vertebrae 
should be revised based on CUE.


FINDINGS OF FACT

1.  There is no medical evidence that the Veteran's complaints of 
chest pain have been attributed to a disability.

2.  The Veteran's hypertension was first diagnosed many years 
after his separation from active duty, and has not been linked by 
competent medical evidence either to service or to medications 
prescribed for his service-connected low back disability. 

3.  Medical evidence at the time of a September 1984 rating 
decision indicated that narrowing at the L5-S1 disc space was due 
to a transitional vertebra, which is a congenital or 
developmental defect and not a disability for VA purposes.  

4.  The record does not establish that any of the correct facts 
as they were known at the time were not before the RO at the time 
of the September 1984 rating decision, or that the RO incorrectly 
applied statutory or regulatory provisions in effect at that time 
such that the outcome of the claim would have been manifestly 
different but for the error.  

5.  At the March 2010 BVA hearing, the Veteran indicated that he 
was withdrawing his appeal concerning his claims for service 
connection for weight gain, indigestion, fatigue, constipation, 
drowsiness, and shoulder pain, as well as his claims for higher 
ratings for lumbar disk disease with disk bulge at L5-S1, early 
presbyopia, and adjustment disorder with depressed and anxious 
mood.



CONCLUSIONS OF LAW

1.  A disability involving chest pains was not incurred in or 
aggravated by service, may not be presumed to have been so 
incurred in service, and is not proximately due to or the result 
of a service-connected disease or injury.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137, 1154, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2009).

2.  Hypertension was not incurred in or aggravated by service, 
may not be presumed to have been so incurred in service, and is 
not proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.310 (2009).

3.  A September 1984 rating decision that denied service 
connection for transitional vertebra at L5-S1 does not contain 
CUE.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.105(a), 
20.1103 (2009).

4.  The criteria are met for dismissal of the Veteran's appeal 
concerning his claims for service connection for weight gain, 
indigestion, fatigue, constipation, and drowsiness.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).

5.  The criteria are met for dismissal of the Veteran's appeal 
concerning his claim for service connection for shoulder pain.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 
(2009).

6.  The criteria are met for dismissal of the Veteran's appeal 
concerning his claim for a disability rating higher than 40 
percent for lumbar disk disease with disk bulge at L5-S1, 
previously characterized as musculoligamentous back syndrome.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 
(2009).

7.  The criteria are met for dismissal of the Veteran's appeal 
concerning his claim for an initial compensable rating for early 
presbyopia.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. § 20.204 (2009).

8.  The criteria are met for dismissal of the Veteran's appeal 
concerning his claim for an initial rating higher than 10 percent 
for adjustment disorder with depressed and anxious mood.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's service-connection 
claims, the Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been satisfied.   
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, the VA's notice and assistance requirements do 
not apply to his request for review or revision of the September 
1984 rating decision on the basis of CUE.  See Parker v. 
Principi, 15 Vet. App. 407 (2002).

The notification obligation in this case was otherwise 
accomplished by way of letters from the RO to the Veteran dated 
in March 2006, July 2006, April 2007, June 2007, October 2007, 
and June 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The RO obtained all 
records that he and his representative identified as relevant to 
the claims.  In addition, the Veteran was afforded a VA 
examination in January 2007, with an addendum in May 2007, to 
determine whether his complains of chest pains could be 
attributed to a disability.  He was also afforded VA examinations 
in July 2007 and September 2007 to determine whether his 
hypertension is secondary to medications prescribed for his 
service-connected low back disability.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A (d); 38 
C.F.R. § 3.159(c)(4).

Further, the Veteran and his representative have not made the RO 
or the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of the 
duty to notify and duty to assist has prejudiced him in the 
adjudication of his appeal.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to assist 
have been satisfied and will proceed to the merits of the 
Veteran's appeal.


I.  Service Connection for Chest Pains and Hypertension

The Veteran is seeking service connection for chest pains and 
hypertension.  He maintains that he experiences chest pain from 
time to time due "stomach issues" and possibly due to 
medications prescribed for his service-connected low back 
disability.  He also claims that he developed hypertension as a 
result of medications prescribed for his service-connected low 
back disability.  For the reasons set forth, however, the Board 
finds no basis to grant either claim. 


A.  Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  See 38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Stated somewhat 
differently, service connection requires: (1) medical evidence of 
a current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

An in-service injury alone is not enough, as there must be a 
chronic disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, or this 
is legitimately questionable, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 
488, 494- 95 (1997).  Service connection also may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain diseases are chronic per se, including heart disease and 
hypertension, and therefore will be presumed to have been 
incurred in service if manifested to a compensable degree of at 
least 10 percent disabling within one year of discharge from 
service.  This presumption, however, is rebuttable by probative 
evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

In addition, a disability that is proximately due to or results 
from another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  As well, when aggravation of a 
Veteran's nonservice-connected condition is proximately due to or 
the result of a service-connected condition, the Veteran shall be 
compensated for the degree of disability (but only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

Service connection on this secondary basis requires: (1) evidence 
of a current disability; (2) evidence of a service- connected 
disability; and (3) medical evidence establishing a nexus or 
relationship between the service-connected disability and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); see also Velez v. West, 11 Vet. App. 148, 158 (1998) and 
McQueen v. West, 13 Vet. App. 237 (1999) (both indicating, like 
in Wallin, that competent medical nexus evidence is required to 
associate a secondary condition with a service-connected 
disability).

B.  Chest Pains

The Veteran claims that he developed chest pains as a result of a 
service-connected stomach condition and possibly as a result of 
medication prescribed for his service-connected low back 
disability.  He is therefore seeking service connection for chest 
pains on a secondary basis.  38 C.F.R. § 3.310.  But when 
determining whether a Veteran is entitled to service connection, 
all theories of entitlement, direct and secondary, must be 
considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 
2004).  Thus, the Board will address his service-connection claim 
on direct, presumptive, and secondary bases.

Regardless of the theory, however, his claim for service 
connection for a chest pains ultimately fails because no medical 
evidence attributes his complaints of chest pain to a disability.  
This is significant because a current disability is essential for 
any successful service-connection claim, irrespective of the 
theory on which the claim is predicated.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof 
of the presently claimed disability, there can be no valid 
claim).

The Veteran's service treatment records make no reference to 
chest problems, either in the way of subjective complaint or 
objective clinical finding, such as a pertinent diagnosis.  These 
records therefore provide evidence against the claim. Struck v. 
Brown, 9 Vet. App. 145 (1996).  But even more significant is the 
fact that his post-service medical records indicate he does not 
have any kind of heart or musculoskeletal condition to account of 
his complaints of chest pain.

The Board places significant probative value on a January 2007 VA 
examination report.  Testing at that time revealed non-cardiac 
chest pain.  Consequently, the examiner concluded that no cardiac 
disease was found.  In a May 2007 addendum report, the VA 
examiner again reported that there were no abnormal cardiac 
findings following a treadmill test.  These reports clearly show 
that the Veteran does not have a disability to account for his 
subjective complaints of chest pain. 

In addition, the Board has reviewed numerous VA and private 
treatment records.  But like the VA examination report and 
addendum, none of these records attributes the Veteran's 
complaints of chest pain to a disability, either cardiac or 
musculoskeletal.  For example, an April 2000 report from Midwest 
Family Physicians notes the Veteran's complaints of occasional 
chest discomfort related to his job at the U.S. Postal Service, 
where he was required to lift approximately 12,000 pounds a week.   
However, a physical examination revealed that the Veteran's chest 
was normal, so no diagnosis was provided.  

In sum, no medical evidence indicates that the Veteran's 
complaints of chest pain have been attributed to a disability.  A 
"disability" means impairment in earning capacity resulting from 
diseases and injuries and their residual conditions.  38 C.F.R. 
§ 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  
A symptom such as chest pain, without a diagnosed or identifiable 
underlying malady or condition, does not, in and of itself, 
constitute a "disability" for which service connection may be 
granted.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 
(Fed. Cir. 2001) (pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted).  While chest pain can be a sign of an underling heart 
disorder, such has not been shown in this case.  Thus, in the 
absence of a current disability, there can be no valid claim.  
See Brammer, 3 Vet. App. at 225.

In addition to the medical evidence, the Board has considered the 
Veteran's lay statements in support of his claim, including 
testimony presented at his March 2010 BVA hearing.  While he may 
well believe that his complaints of chest pain are due to a 
disability, as a layperson without any medical training and/or 
expertise, he is not qualified to render such a diagnosis.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 494-95 (1991) (laypersons are not 
competent to render medical opinions).

For these reasons, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of entitlement to service 
connection for chest pains.  And as the preponderance of the 
evidence is against his claim, the doctrine of reasonable doubt 
is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).  
Accordingly, the appeal is denied.

C.  Hypertension

The Veteran also claims that he developed high blood pressure 
(i.e., hypertension) as a result medications prescribed for his 
service-connected low back disability.  See C.F.R. § 3.310.  As 
will be discussed below, however, there is no medical evidence of 
a relationship between his hypertension and medications 
prescribed for his service-connected low back disability, and no 
medical evidence that hypertension had its onset either during 
service or during the one-year presumptive period after service.  
See Szemraj, 357 F.3d at 1371.  Hence, the appeal must be denied.

Hypertension may be presumed to have been incurred in service if 
manifest to a compensable degree of at least 10 percent within 
one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The minimum 
compensable (10 percent) disability rating for hypertension 
requires diastolic pressure of predominantly 100 or more or 
systolic pressure of predominantly 160 or more; or if a claimant 
has a history of diastolic pressure of predominantly 100 or more 
and requires continuous medication for control.  See 38 C.F.R. § 
4.104, Diagnostic Code 7101 (2009).

Hypertension is defined as diastolic blood pressure that is 
predominantly 90 millimeters (mm.) or greater, and isolated 
systolic hypertension is defined as systolic blood pressure that 
is predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  To support a diagnosis of 
hypertension the blood pressure readings must be taken two or 
more times on at least three different days.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 4.104, 
Diagnostic Code 7101(Note 1) (2009).

In this case, the Veteran's service treatment records make no 
reference to high blood pressure, much less persistently elevated 
blood pressure.  Struck, 9 Vet. App. at 145.  In fact the record 
shows that the Veteran developed hypertension in 2007, 
approximately 24 years after his separation from active duty in 
1983.  In this regard, a February 2007 VA treatment record lists 
a blood pressure reading of 140/100, which is the first elevated 
blood pressure reading found in the claims file.  This is 
consistent with a June 2007 VA treatment record which notes that 
the Veteran had been prescribed Lisinopril, a high blood pressure 
medication, just a few months prior.  

The Board finds that this 24-year lapse between his separation 
from active duty in 1983 and the first documented elevated blood 
pressure reading in 2007 provides significant evidence against 
the claim under both direct-incurrence and presumptive theories 
of service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000) (ruling that a prolonged period without medical 
complaint can be considered, along with other factors, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent disability).

The Board also emphasizes that none of the post-service medical 
records contains a medical opinion relating the Veteran's 
hypertension either to service or to medications prescribed for 
his service-connected low back disability.  Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000).  Indeed, two VA examiners 
reviewed the claims file before concluding that the Veteran's 
hypertension was not secondary to medications prescribed for his 
service-connected low back disability. 

When examined in July 2007, the VA examiner noted that the 
Veteran's hypertension first appeared four to five months prior.  
He also noted the Veteran's strong family history of hypertension 
(which the Veteran has since disputed).  The examiner then 
explained that the majority of cases of hypertension are 
essential in nature, and since the Veteran has a strong family 
history of hypertension, the most likely cause is essential.  The 
examiner then concluded, "[i]t was likely to happen whether [the 
Veteran] had back disease or not.  Therefore it does not appear 
likely that his medications taken for back disease are causing 
his hypertension, for reason and basis stated above."

Because the Veteran took exception with the VA examiner's comment 
that he has a strong family history of hypertension, he was 
afforded another VA examination in July 2009 to determine whether 
his hypertension is related to medications prescribed for his 
service-connected low back disability.  After reviewing the 
record, including all the medications the Veteran was taking for 
his service-connected back disability, the VA examiner concluded 
"[t]he Veteran's hypertension is less likely as not (less than 
50/50 probability) caused by or a result of medications 
prescribed for s/c back condition."  

In providing her opinion, the examiner stated that she had 
researched the adverse reactions to all of the medications in 
multiple medical sources.  These medications included Hydrocodone 
with Acetaminophen, Methocarbamo, Gabapentin, Etodolac, Celebrex, 
and Topamax.  First, the examiner noted that Hydrocodone with 
Acetaminophen and Methocarbamo are likely to cause hypotension 
(low blood pressure).  And second, while Etodolac, Celebrex, 
Topamax do have possible effects of hypertension, the literature 
notes the frequency of this happening is between 1% and 2% for 
all of these medications.  She also added that it is extremely 
unlikely that any of these medications would be responsible for 
the Veteran's essential hypertension, since he is no longer using 
either Etodolac or Celebrex.  

Since this opinion was based on a review of the pertinent medical 
history, including a review of the medications prescribed for the 
Veteran's service-connected low back disability, and was 
supported by sound rationale, it provides compelling evidence 
against the Veteran's claim.  In other words, the VA examiner's 
opinion did not only contain data and conclusions, but also 
provided reasoned analysis, which the Court has held is where 
most of the probative value of a medical opinion comes is 
derived.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008); 
see also Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that 
the adoption of an expert medical opinion may satisfy the Board's 
statutory requirement of an adequate statement of reasons and 
bases if the expert fairly considered the material evidence 
seemingly supporting the Veteran's position.)

In sum, these medical records provide highly probative evidence 
against the Veteran's claim for service connection for 
hypertension.  The only evidence even suggesting a relationship 
between the Veteran's hypertension and medications prescribed for 
his service-connected low back disability comes in the way of his 
own unsubstantiated lay statements.  But the Veteran is simply 
not competent to attribute his hypertension to any kind of 
medication, which requires medical training and/or expertise.  
See Grottveit and Espiritu, both supra.

As no medical evidence shows that the Veteran developed 
hypertension either in service or during the one-year presumptive 
period after service, or that it is related to medications 
prescribed for his service-connected low back disability, the 
Board finds that the preponderance of the evidence is against the 
claim for service connection for hypertension.  Thus, the appeal 
is denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 1 
Vet. App at 55-57.


II. CUE in the September 1984 Rating Decision

In a June 1983 rating decision the RO granted service connection 
and assigned a 10 percent rating for musculoligamentous back 
syndrome.  In a September 1984 rating decision the RO reduced 
this disability rating to the noncompensable (zero percent) 
level.  In doing so, the RO apparently denied service connection 
for a transitional vertebra at L5-S1 on the basis that it was a 
constitutional or developmental abnormality and therefore not a 
ratable disability.  In a recent May 2007 decision, the RO 
recharacterized the disability as lumbar disk disease with disk 
bulge at L5-S1, for which a 40 percent rating was assigned. 

The Veteran now claims that the RO's September 1984 decision 
denying service connection for a transitional vertebra at L5-S1 
constitutes CUE.  In doing so, it appears that the Veteran is 
arguing that the RO's failure in September 1984 to grant service 
connection for disk disease at L5-S1 is the real basis of his CUE 
claim.  The Board disagrees and finds no CUE in the RO's 
September 1984 decision denying service connection transitional 
vertebrae, or any other kind of disc disease at L5-S1.

Under 38 C.F.R. § 3.104(a), "[a] decision of a duly constituted 
rating agency . . . shall be final and binding . . . based on 
evidence on file at the time and shall not be subject to revision 
on the same factual basis."  See also 38 U.S.C.A. § 5108.  An 
exception to this rule is when the VA has made a clear and 
unmistakable error in its decision pursuant to 38 C.F.R. § 3.105. 

Under 38 C.F.R. § 3.105(a), a prior decision must be reversed or 
amended "[w]here evidence establishes [CUE]."  The Court defines 
a determination of CUE in a prior adjudication to mean that: (1) 
"[e]ither the correct facts, as they were known at the time, were 
not before the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly applied," (2) the 
error must be "undebatable" and of the sort "which, had it not 
been made, would have manifestly changed the outcome at the time 
it was made," and (3) a determination that there was [CUE] must 
be based on the record and the law that existed at the time of 
the prior ... decision."  Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992).

"In order for there to be a valid claim of [CUE], . . . [t]he 
claimant, in short, must assert more than a disagreement as to 
how the facts were weighed or evaluated."  Id.; see also Eddy v. 
Brown, 9 Vet. App. 52, 54 (1996).  An asserted failure to 
evaluate and interpret correctly the evidence is not clear and 
unmistakable error.  See Id.; Damrel v. Brown, 6 Vet. App. 242, 
245-246 (1994).  "[I]t is a very specific and rare kind of 
'error.'  It is the kind of error, of fact or of law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that the 
result would have been manifestly different but for the error.  
Thus, even where the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, the 
error complained of cannot be, ipso facto, [CUE]."  Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993) (emphasis in the original).  
The failure to fulfill the duty to assist cannot constitute CUE.  
See Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).

The record to be reviewed for CUE must be based on the record and 
the law that existed at the time of the September 1984 rating 
decision.  38 C.F.R. § 3.105.  At that time VA law and regulation 
provided that service connection connotes many factors, but 
basically it means that the facts, shown by evidence, establish 
that  a particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. § 
3.303 (a) (1984).  However, congenital or developmental defects 
are not disease or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303 (c) (1984).  Certain chronic 
diseases, such as arthritis, are presumed to have been incurred 
in service if manifest to a compensable degree (10 percent) 
within one year of discharge from service.  38 C.F.R. §§ 3.307, 
3.309 (1984).

The evidence of record at the time of the September 1984 rating 
decision included the Veteran's service treatment records.  These 
records disclosed that the Veteran injured his back in May 1982 
while playing racquetball.  The Veteran continued to be treated 
for musculoligamentous back syndrome until he was discharged from 
the military in April 1983 because of this disability.  (Indeed, 
these records supported the RO's decision in 1983 to grant 
service connection for musculoligamentous back syndrome in 1983.)  
However, none of the service treatment records noted the presence 
of disk disease.  

Nevertheless, in October 1982, while still on active duty, an 
evaluation at Pacific Coast Medical Group by a private physician 
indicated the presence of disk disease at L5-S1.  In particular, 
X-rays of the lumbar spine performed in September 1982 were 
interpreted as showing mild narrowing at the L5-S1 intervertebral 
disc space, with no evidence of spondylolisthesis.  The 
diagnostic impression was herniated disc at the L4-5 and/or L5-S1 
level on the right with lower extremity radiculitis.  

This report appears to support the Veteran's claim that he did in 
fact suffer from disk disease at the time of the September 1984 
rating decision.  However, this report alone does not compel a 
finding that the September 1984 rating decision denying service 
connection for disk disease at L5-S1 constitutes CUE - i.e., 
meaning that it was undebatable that service connection for disk 
disease at L5-S1 should have been granted.  

This is because the RO in September 1984 also considered an 
August 1984 VA examination report, which did not support the 
Veteran's claim for service connection for disk disease at L5 and 
S1.  X-rays performed at that time were interpreted as showing 
minimal narrowing of the L5-S1 disc space that had the appearance 
of a transitional vertebra.  The diagnostic impression was that 
the Veteran's "complaints of back pain are associated with 
normal neurological function and changes of a transitional 
vertebra in the lumbosacral spine." 

Thus, the only X-ray finding in August 1984 was that the Veteran 
had a transitional vertebra at L5-S1.  And since a transitional 
vertebra is a congenital or developmental defect, it was not 
considered a disease or injury within the meaning of applicable 
legislation in September 1984.  In addition to these X-rays, a 
physical examination in August 1984 noted that straight leg 
raising was negative and that ankle reflexes were normal, thereby 
disclosing no neurological abnormalities associated with disk 
disease.  

So at the time of the September 1984 rating decision, the October 
1982 report supported the claim of service connection for disk 
disease at L5-S1, while the August 1984 report did not.  In other 
words, the Veteran is merely disputing the manner in which the 
evidence was weighed by the RO at the time of the September 1984 
decision, which is never a valid basis for finding CUE.  See 38 
C.F.R. § 3.105(b); Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).  Simply stated, medical opinions both for and against the 
claim preclude a finding that the evidence was undebatable at the 
time of the September 1984 decision, and therefore preclude a 
finding of CUE.

Also, CUE is not shown by the fact that in May 2007 service 
connection was eventually granted for lumbar disk disease with 
disk bulge at L5-S1, as a determination concerning CUE must be 
based on the record and the law that existed at the time of the 
prior decision.  See Russell, 3 Vet. App. at 313-314; see also 
Porter v. Brown, 5 Vet. App. 233, 235-236 (1993) (holding that 
subsequently developed evidence is not applicable to a claim of 
clear and unmistakable error).  The decision in May 2007 to grant 
service connection for lumbar disk disease with disk bulge at L5-
S1 was largely based on a January 2007 VA examination report, 
wherein the examiner noted that the Veteran's disk disease was 
likely incurred in service.  This opinion clearly did not exist 
at the time of the September 1984 rating decision, since it was 
rendered 23 years later, and therefore may not be considered in 
regard to the Veteran's CUE claim. 

Accordingly, the Board must find that the September 1984 rating 
decision was in accordance with acceptable rating judgment.  
Although the RO in September 1984 may not have been as 
explanatory as it could have been, clearly, it was not shown that 
the evidence compelled a finding that the Veteran suffered from 
disk disease at L5-S1 as a result of service or his service-
connected musculoligamentous back syndrome.  See Bierman v. 
Brown, 6 Vet. App. 125, 131 (1994); Suttmann v. Brown, 5 Vet. 
App. 127, 133-34 (1993); Pernorio v. Derwinski, 2 Vet. App. 625, 
629 (1992).


III. Dismissal of the Remaining Claims

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all 
issues involved in the appeal at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be 
made by the appellant or by his or her authorized representative.  
38 C.F.R. § 20.204.  

In the present case, the Veteran testified at his October 2010 
hearing that he has withdrawn his appeal concerning his claims 
for service connection for weight gain, indigestion, fatigue, 
constipation, drowsiness, and shoulder pain, as well as his 
claims for higher ratings for lumbar disk disease with disk bulge 
at L5-S1, early presbyopia, and adjustment disorder with 
depressed and anxious mood.  Hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review the 
appeal concerning these issues and they are dismissed.


ORDER

Service connection for chest pains is denied.

Service connection for high blood pressure (hypertension) is 
denied.

The claim that there was clear and unmistakable error in the 
September 1984 rating decision denying service connection for a 
transitional vertebra is denied.  

The claims for service connection for weight gain, indigestion, 
fatigue, constipation, and drowsiness are dismissed.

The claim for service connection for shoulder pain is dismissed.

The claim for a disability rating higher than 40 percent for 
lumbar disk disease with disk bulge at L5-S1, previously 
characterized as musculoligamentous back syndrome, is dismissed.

The claim for an initial compensable rating for presbyopia is 
dismissed.

The claim for an initial rating higher than 10 percent for 
adjustment disorder with depressed and anxious mood is dismissed.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


